In this seventieth anniversary year, it is fitting that we reflect on the profound hopes of the founders of the United Nations.
This universal Organization has already achieved historic goals of universal significance. First, for seven decades our planet has lived without world wars. Secondly, we have witnessed large-scale decolonization. Seventy years ago, the United Nations was established by 51 States at a time when the majority of the world still consisted of colonies and dependent territories. Today, the world community includes 193 independent countries. Thirdly, the United Nations has become a universal platform for dialogue, which is essential for the sake of security and development. In the United Nations, humankind recognizes its unity in diversity and the need for shared participation in shaping the fate of our planet. The generation that founded the United Nations was wise enough to look far into the future. The world today is reaping the benefits of their dreams and hard work.
Kazakhstan supports all initiatives aimed at restoring trust in international relations and strengthening peace and security on the basis of international law. For seven decades, the world community has tried to find an effective formula for resolving military conflicts. However, the number of conflicts has not decreased. Rather, conflicts are often transforming into more sophisticated and complex forms of international terrorism, as may occur in a climate of State collapse.
Humankind needs to shift its focus from routine conflict prevention and post-conflict rehabilitation to a new development strategy that would make such conflicts meaningless. To that end, we should find the courage to look beyond the present to the time when the United Nations will celebrate its centenary. I believe that, in the next thirty years, the civilized world will find the necessary wisdom and will to cut through the Gordian knot of wars and conflicts. Our central task in the twenty-first century should be to implement a strategy that will, once and for all, eliminate the threat of war and its causes. To that end, I propose that, for the centenary of the United Nations, agreement should be reached on a 2045 global strategic initiative plan, whose core idea will be to launch a new trend in global development based on equitable conditions in which all nations have equal access to global infrastructure, resources and markets and accountability for human development is comprehensively maintained.
First, I propose that the Economic and Social Council be transformed into a global development council. Membership of the new body would consist of Member States elected by the General Assembly and the heads of all the United Nations specialized agencies, including the International Monetary Fund. The new Council should be tasked with becoming a global economic regulator. Global projects carried out by such a Council would aim to promote worldwide economic growth. That would go a long way towards decreasing the risks of global crises and to ensuring responsible behaviour by States, while enabling them to maintain their national economic and social policies.
We consider the idea of a world anti-crisis plan, the draft of which is being actively discussed on the margins of the Astana Economic Forum, to be very timely. The most pressing and serious global challenges — terrorism, the implosion of States, migration and other negative issues — are the result of the economic crisis, poverty, illiteracy and unemployment.
To tackle the global crisis, we need to start with clear rules for the issuance of and trade in the world’s reserve currencies, because they do not now meet the criteria of justice, democracy, competitiveness, effectiveness and international control. In the twenty-first century, our world needs new, high-quality financial instruments. States Members of the United Nations need to join forces to create a new supranational currency that should be relevant to the targets and tasks of global sustainable development and prosperity.
Secondly, in the year of the seventieth anniversary of the atomic bombings of Hiroshima and Nagasaki, I urge that a world without nuclear weapons should become the main goal of humankind for the twenty-first century. I propose that we adopt, under the auspices of the United Nations, a universal declaration aimed at achieving a world free of nuclear weapons. Kazakhstan was the first country in history to close down a nuclear test site, renouncing the world’s fourth-largest nuclear arsenal, and has contributed to the creation of a nuclear- weapon-free zone in Central Asia. It is essential to establish nuclear-weapon-free zones in other regions of the world, particularly in the Middle East. The nuclear Powers must provide guarantees of the non-use of force to all countries that renounce possession of nuclear weapons.
In 2013, we initiated two rounds of talks on the Iranian nuclear programme in Almaty. We welcome the signing of the Joint Comprehensive Plan of Action regarding Iran’s nuclear programme. It is essential today to guarantee the right of States to peaceful nuclear energy and access to nuclear fuel. That is why we supported and signed an agreement with the International Atomic Energy Agency on the establishment of a low-enriched uranium fuel bank in Kazakhstan. That was an event of global significance. The world should acknowledge it as an important measure for the safe and peaceful use of the atom, as it means that countries wishing to develop nuclear energy no longer need to enrich uranium themselves. Moreover, we consider the creation of a global anti-nuclear-weapons movement an important task. Every person on the planet can and must contribute to a nuclear test ban.
Thirdly, a further danger for us is the erosion of international law and the weakening of the role of global institutions. It is important to remember that the Charter of the United Nations was written with the blood of millions of victims of world wars and armed conflicts. Any violation of its articles, especially with respect to ensuring the sovereignty and territorial integrity of States, may cause humankind to repeat the tragic mistakes of the past.
It is crucial to prevent the arbitrary imposition of sanctions, which contradicts both the Charter and international law. I am convinced that the right to impose international sanctions, which can adversely affect the well-being of millions of people, should remain the exclusive prerogative of the Security Council. Failure to comply with that principle undermines the
foundation of the modern world order and is a relic of the Cold War. I would like to stress that there is no alternative to the United Nations as a universal Organization. Moreover, countries’ compliance with their international obligations remains the cornerstone of the modern world order.
Kazakhstan has consistently advocated a peaceful settlement of the Ukrainian crisis and the full implementation of the Minsk agreements by the parties to the conflict. Today it is vital to make every effort to restore dialogue, mutual understanding and trust in international relations. I therefore propose the convening in 2016 of a United Nations conference at the highest level with the aim of reaffirming the basic principles of international law.
Fourthly, the threat of terrorism and religious extremism has become global in scale. I propose the establishment, under the auspices of the United Nations, of a unified global network to counter international terrorism and extremism. To achieve that objective, it is necessary to develop and adopt a comprehensive United Nations instrument on combating terrorism.
Fifthly, in support of the United Nations initiative on sustainable energy for all, we will hold, in 2017 in Astana, an international exhibition on the theme of the energy of the future. We invite all States to participate fully in the exhibition. Looking to the future and using the infrastructure to be put in place for Expo 2017, I suggest opening in Astana an international centre for the development of green technologies and investment projects under the auspices of the United Nations.
A major step in realizing the 2045 global strategic initiative plan could be the development, under the auspices of the United Nations, of the concept on which a new future is to be based. Seventy years after the founding of the United Nations, we need to clearly define the goals of the next stage in the evolution of humankind. I believe that that new future will be about ways to deliver nuclear energy and water, address food security, build trust and mutual understanding and carry out reforms.
Kazakhstan has been and will continue to be a mediator in efforts to help conflicting parties in Eurasia to find a peaceful solution. The directions and principles I have outlined constitute the core of our campaign to become a non-permanent member of the Security Council for the biennium 2017-2018. I call
on all those participating in the seventieth session to support our country’s candidacy.
Seventy years ago, when the United Nations was established as a replacement for the defunct League of Nations, which had been located in Geneva, the decision was made to establish its headquarters in New York. That was connected to the fact that, at the time, the role of the Western hemisphere in international affairs was still in the ascendant. The centre of economic development had also moved from the Old World of Europe to the New World of the United States, in New York.
Our world has changed a great deal since then. In the twenty-first century, the pole of global growth is shifting to Asia, the world’s largest continent, where two thirds of the planet’s population lives and where enormous resources are concentrated. The powerful rise of Asia’s developing economies has introduced a new reality into global processes. We need to use that historic change and opportunity to give a new boost to relations between States. With that in mind, I propose that Member States consider the possibility of transferring United Nations Headquarters to Asia. I am hopeful that this and Kazakhstan’s other proposals will be acceptable to the community of nations.
